U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q/A1 [X] Quarterly Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Quarterly Period Ended March 31, 2008 [ ] Transition Report Under Section 13 or 15(d) of The Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 000-52749 SALON CITY, INC. (Exact name of small business issuer as specified in its charter) NEVADA 20-2107795 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 909 North Palm Avenue Suite 311 West Hollywood, California 90069 (Address of principal executive offices) 310-358-9017 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the exchange act). Yes [ ] No [X] Number of shares of common stock outstanding as of May 13, 2008:992,049,925 Number of shares of preferred stock outstanding as of May 13, 2008:-0- CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-Q under the Securities Exchange Act of 1934, as amended, contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussions under "Notes to Financial Statements" and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-QSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-QSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. Explanatory Note: We are amending this Form 10-Q to include a comparative audited balance sheet at December 31, 2007 to comply with the 10-Q presentation rules. We inadvertedly omitted this information in the prior submission. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 11 ITEM 4. CONTROLS AND PROCEDURES 11 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 1A. RISK FACTORS 11 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIESAND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K 11 SIGNATURES 12 INDEX TOEXHIBITS 13 3 Table of Contents ITEM 1.FINANCIAL STATEMENTS SALON CITY, INC. Balance Sheet At March 31, 2008 Unaudited Audited Assets: 31-Mar-08 31-Dec-07 Current assets Cash $78,326 $111,735 Accounts receivable 34,246 8,549 Total current assets 112,572 120,284 Fixed assets Equipment 27,631 27,631 Accumulated depreciation (19,924) (18,883) Total fixed assets 7,707 8,748 Total assets $120,279 $129,032 Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued expenses $445,351 $409,931 Current portion of bank loans payable 18,721 81,869 Related party advances 224,533 234,903 Total current liabilities 688,605 726,703 Long-term bank loans payable 104,365 23,833 Total liabilities 792,970 750,536 Stockholders' Equity Preferred stock, (50,000,000 shares authorized, -0- shares issued or outstanding, par value $ .001 per share) - - Common stock, (1,000,000,000 shares authorized, 989,783,258 shares issued and outstanding, par value $.001 per share) 989,784 984,083 Additional paid-in capital 2,237,323 2,231,833 Treasury stock (230,972) (230,972) Retained deficit (3,668,826) (3,606,449) Total stockholders' equity (672,691) (621,505) Total liabilities and stockholders' equity $120,279 $129,032 4 Table of Contents SALON CITY, INC. Statements of Operations For the Three Months Ended March 31, 2008 and 2007 Quarter ended Quarter ended 3/31/2008 3/31/2007 Advertising income $ 83,664 $ 103,115 Distributors, conference and other income 815 140 Total revenue 84,479 103,255 Cost of goods sold (77,643 ) (95,404 ) Gross Profit 6,836 7,851 Selling, general and administrative expenses 59,350 96,591 Net ordinary (loss) (52,514 ) (88,740 ) Interest expense (9,863 ) (7,201 ) Net (loss) $ (62,377 ) $ (95,941 ) Basic income (loss) per share $ * $ * Fully diluted income (loss) per share $ * $ * Weighted average shares outstanding 988,153,458 990,258,974 * less than $.01 per share. The accompanying notes are an integral part of these financial statements 5 Table of Contents SALON CITY, INC. Statements of Cash Flows For the Three Months ended March 31, 2008 and 2007 Quarter ended Quarter ended 3/31/2008 3/31/2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (62,377 ) $ (95,941 ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation 1,041 1,250 Common stock issued for services rendered 11,191 45,000 (Increase) decrease in operating assets: Accounts receivable (25,698 ) (34,163 ) Other current assets (44,000 ) 10,000 Increase (decrease) in operating liabilities: Accounts payable and accrued expenses 72,887 10,420 NET CASH (USED IN) OPERATING ACTIVITIES (46,956 ) (63,434 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of equipment - (8,883 ) NET CASH (USED IN) INVESTING ACTIVITIES - (8,883 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock to investors - 13,000 Incurrences (repayment of) related pary advances (3,837 ) 10,909 Proceeds from bank loans 17,384 48,456 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 13,547 72,365 NET INCREASE IN CASH AND CASH EQUIVALENTS (33,409 ) 48 CASH AND CASH EQUIVALENTS: Beginning of period 111,735 82,723 End of period $ 78,326 $ 82,771 SUPPLEMENTAL CASH FLOW DISCLOSURES AND NON-CASH FINANCINGINFORMATION: Cash paid during the quarter for interest $ - $ - Cash paid during the quarter for income taxes $ - $ - The accompanying notes are an integral part of these financial statements 6 Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS OF SALON CITY, INC. MARCH 31, 2008 (UNAUDITED) NOTE A - BASIS OF PRESENTATION The accompanying unaudited condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the unaudited condensed financial statements contain all adjustments consisting only of normal recurring accruals considered necessary to present fairly the Company's financial position at March 31, 2008 and the results of operations for the period ended March 31, 2008. Management’s Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that effect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Fair Value of Financial Instruments– The carrying amounts of financial instruments including accounts receivable, other current assets, equipment and related depreciation, accounts payable and accrued expenses and bank loans payable approximated fair value because of the immediate short-term maturity of these instruments. Income Taxes– Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of deferred taxes related primarily to differences between the basis of certain assets and liabilities for financial and tax reporting and net operating loss-carry forwards. Deferred taxes represent the future tax return consequences of those differences, which will either be taxable or deductible when the assets and liabilities are recovered or settled. The income tax benefit consists of taxes currently refundable due to net operating loss carry back provisions less the effects of accelerated depreciation for the federal government. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or the entire deferred tax asset will not be realized. Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. Earnings (Loss) Per Share - The Company reports earnings (loss) per share in accordance with Statement of Financial Accounting Standard (SFAS) No.128. This statement requires dual presentation of basic and diluted earnings (loss) with a reconciliation of the numerator and denominator of the loss per share computations. Basic earnings per share amounts are based on the weighted average shares of common outstanding. If applicable, diluted earnings per share assume the conversion, exercise or issuance of all common stock instruments such as options, warrants and convertible securities, unless the effect is to reduce a loss or increase earnings per share. Accordingly, this presentation has been adopted for the periods presented. There were no adjustments required to net income for the period presented in the computation of diluted earnings per share. There were no common stock equivalents (CSE) necessary for the computation of diluted loss per share. Fixed Assets– Fixed assets are recorded at cost and include expenditures that substantially increase the productive lives of the existing assets. Maintenance and repair costs are expensed as incurred. Depreciation is provided using the straight-line method. Depreciation of property and equipment is calculated over the management prescribed recovery periods, which range from 5 years for equipment to 7 years for furniture and fixtures. When a fixed asset is disposed of, its cost and related accumulated depreciation are removed from the accounts. The difference between undepreciated cost and proceeds from disposition is recorded as a gain or loss. Advertising Costs - Advertising costs are expensed as incurred. The Company does not incur any direct-response advertising costs. Revenue Recognition - Advertising Revenue - Revenue from advertising is recognized when advertising services are earned and measurable based upon completed performance. For advertising services, performance becomes complete when the actual printing of the magazine is finished and the customer is billed with accompanied proof of printing. Distributor Revenue - Revenue from distributors for retail sales of publications is recognized at the point it is earned and measurable based upon completed performance. For revenue from distributors, performance becomes complete at a subsequent date when the distributor reports the actual number of publication units sold. Conference Revenue - Conference revenue is earned and measurable based upon completed performance, unless it is for non-refundable deposits related to ticket sales and sponsorships. Performance becomes complete for conferences at the end of the conference. All revenue transactions are reviewed for credit worthiness prior to commencement of the revenue process. Comprehensive Income (Loss) - The Company adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 130, “Reporting Comprehensive Income”, which establishes standards for the reporting and display of comprehensive income and its components in the financial statements. There were no items of comprehensive income (loss) applicable to the Company during the year covered in the financial statements. 7 Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS OF SALON CITY, INC. MARCH 31, 2008 (UNAUDITED) Long-Lived Assets - In accordance with SFAS No. 144, the Company reviews and evaluates its long-lived assets for impairment whenever events or changes in circumstances indicate that their net book value may not be recoverable. When such factors and circumstances exist, including those noted above, the Company compares the assets’ carrying amounts against the estimated undiscounted cash flows to be generated by those assets over their estimated useful lives. If the carrying amounts are greater than the undiscounted cash flows, the fair values of those assets are estimated by discounting the projected cash flows. Any excess of the carrying amounts over the fair values are recorded as impairments in that fiscal period. Cash and Cash Equivalents - For purposes of the Statements of Cash Flows, the Company considers liquid investments with an original maturity of three months or less to be cash equivalents. Recent Accounting Pronouncements - In September, 2006, the FASB issued SFAS No. 157, "Fair Value Measurements", which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007. The adoption of this standard on January 1, 2008 did not have a material effect on the Company's financial statements. In September, 2006, the FASB issued SFAS No. 158, "Employers' Accounting for Defined Benefit Pension and Other Postretirement Plans - An Amendment of FASB Statements No. 87, 88, 106 and 132(R)". SFAS No. 158 requires an employer to (i) recognize in its statement of financial position an asset for a plan's overfunded status or a liability for a plan's underfunded status; (ii) measure a plan's assets and its benefit obligations that determine its funded status as of the end of the employer's fiscal year (with limited exceptions); and (iii) recognize changes in the funded status of a defined benefit postretirement plan in the year in which the changes occur. Those changes will be reported in comprehensive income. The Company previously adopted in 2006 the requirement to recognize the funded status of a benefit plan and the disclosure requirements. The requirement to measure plan assets and benefit obligations to determine the funded status as of the end of the fiscal year and to recognize changes in the funded status in the year in which the changes occur is effective for fiscal years ending after December 15, 2008. The adoption of the measurement date provisions of this standard is not expected to have a material effect on the Company's financial statements. In February, 2007, the FASB issued SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities". SFAS No. 159 permits entities to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November 15, 2007. The Company is not electing to measure its financial assets or liabilities at fair value pursuant to this statement. In December, 2007, the FASB issued No. 141, (revised 2007) "Business Combinations" ("SFAS No. 141R"). SFAS No. 141R replaces SFAS No. 141, which the Company previously adopted. SFAS No. 141R revises the standards for accounting and reporting of business combinations. In summary, SFAS No. 141R requires the acquirer of a business combination to measure, at fair value, the assets acquired, the liabilities assumed, and any noncontrolling interest in the acquiree at the acquisition date, with limited exceptions. SFAS No. 141R applies to all business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The Company does not believe that the adoption of this statement on January 1, 2009 will have a material effect on the Company's financial statements. In December, 2007, the FASB issued SFAS No. 160, "Noncontrolling Interests in Consolidated Financial Statements", which requires consolidated net income to be reported at amounts that include the amounts attributable to both the parent and noncontrolling interest. SFAS No. 160 is effective for fiscal years beginning on or after December 15, 2008. The adoption of this standard is not expected to have a material effect on the Company's financial statements. In March, 2008, the FASB issued SFAS No. 161, "Disclosures about Derivative Instruments and Hedging Activities". SFAS No. 161 changes the reporting requirements for derivative instruments and hedging activities under SFAS No. 133, "Accounting for Derivatives and Hedging Activities", by requiring enhanced disclosures about (a) how and why an entity uses derivative instruments, (b) how derivative instruments are accounted for under SFAS No. 133 and (c) the effect of derivative instruments and hedging activities on an entity's financial position, financial performance and cash flows. SFAS No. 161 is effective for fiscal years beginning after November 15, 2008. The Company does not believe that the adoption of this statement will have a material effect on the Company's financial statements. NOTE B – EQUITY During the three months ended March 31, 2008, the Company issued 5,700,000 common shares to outside consultants for payment of services during this period. The transactions were valued at the stock prices on the dates of issuances ranging from $.001 to $.003 per share. $11,191 was expensed and is included in the accompanying statements of operations. This amount also reasonably approximates the fair market value of services received. NOTE C - GOING CONCERN As shown in the accompanying financial statements, the Company has suffered recurring losses from operation to date. The Company has a net loss and negative cash flows from operations of $62,377and $46,956for the three monthsending March 31, 2008, respectively. These factors raisesubstantial doubt about its ability to continue as a going concern. Management's plans in regard to this matter are to raise equity capital and seek strategic relationships and alliances in order to increase revenues in an effort to generate positive cash flow. Additionally, we must continue to rely upon equity infusions from investors in order to improve liquidity and sustain operations. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. 8 Table of Contents ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION As used herein the terms "we", "us", "our," the “Registrant,” and the "Company" means, Salon City, Inc., a Nevada corporation. GENERAL DESCRIPTION OF BUSINESS Introduction Headquartered in Los Angeles,
